Exhibit 10.2


RESTRICTED STOCK AGREEMENT (DIRECTOR)


This Restricted Stock Award Agreement (“Agreement”) has been entered into as of
the ____ day of ________, _____, between Hurco Companies, Inc., an Indiana
corporation (the “ Company”) and ___________________ (“Participant”), a director
of the Company who is not an employee of the Company or one of the Company's
subsidiaries pursuant to the Company's 2008 Equity Incentive Plan (the “Plan”).


WHEREAS, the committee of the Board of Directors of the Company appointed to
administer the Plan (the “Committee”), has granted to Participant a restricted
stock award pursuant to the terms and conditions as provided in the Plan and
this Agreement; and


WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the award;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Participant agree as follows:


1.           Grant of Award.  Subject to the terms and conditions stated in the
Plan and this Agreement, the Committee hereby grants to Participant an award of
____ restricted shares (the “Restricted Shares”) of the Company's common stock
(the “Common Stock”).  The date of this grant (the “Restricted Share Award
Date”) is _________ __, ____.
 
2.           Representations of Participant.  Participant hereby (a) accepts the
award of Restricted Shares described in paragraph 1, (b) agrees that the
Restricted Shares will be held by him or her and his or her successors subject
to (and will not be disposed of except in accordance with) all of the
restrictions, terms and conditions contained in this Agreement and the Plan,
(c) represents that he or she is acquiring the Restricted Shares for investment
and not with a view to or for resale or distribution thereof, (d) understands
that the transfer or resale of the Restricted Shares may be subject to
restriction under the Securities Act of 1933, as amended, or any applicable
state securities laws, and (e) agrees that any certificates issued for the
Restricted Shares may bear the following legend or such other legend as the
Company, from time to time, deems appropriate:
 
“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the
Hurco Companies, Inc. 2008 Equity Incentive Plan, and an Award Agreement entered
into between the registered owner and Hurco Companies, Inc. Copies of the Plan
and Award Agreement are on file in the office of the Secretary of Hurco
Companies, Inc.”
 
3.           Vesting.  Subject to the terms of the Plan, the Restricted Shares
held by Participant shall become fully vested and nonforfeitable one year from
the Restricted Share Award Date.
 
4.           Restriction Period.  Except as otherwise provided in this
Agreement, the Plan, or the Company's Stock Ownership Policy, Participant may
not sell, assign, transfer, pledge or otherwise dispose of or encumber any of
the Restricted Shares, or any interest therein, until his or her rights in such
Shares have vested in accordance with this Agreement (the “Restriction Period”).
Any purported sale, assignment, transfer, pledge or other disposition or
encumbrance in violation of this Agreement or the Plan will be void and of no
effect.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
5.           Voting and Dividends.  During the Restriction Period and except as
otherwise provided in the Plan, Participant shall have the right to vote the
Restricted Shares.  The Participant shall not be entitled to receive any cash
dividends or other distributions, whether in cash, property, or stock of another
company, paid to holders of Common Stock during the Restriction Period. Stock
dividends and shares issued as a result of any stock-split, if any, issued with
respect to the Restricted Shares shall be treated as additional Restricted
Shares and shall be subject to the same restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such stock dividends
or shares are issued.
 
6.           Forfeiture.  Except as provided in the Plan or by the Committee, in
its sole discretion, upon termination of employment with the Company or one of
its subsidiaries Participant shall forfeit all unvested Restricted Shares, and
shall not receive any compensation for such forfeited Restricted Shares.
Participant shall have no further rights as a shareholder of the Company with
respect to the forfeiture, including, without limitation, any right to receive
any distribution payable to shareholders of record on or after the date of such
forfeiture.
 
7.           Certificates.  As soon as practicable after the Restricted Share
Award Date, the Company shall issue stock certificates in respect of the
Restricted Shares which will be registered in Participant’s name, and shall bear
whatever legend the Committee shall determine, including, but not limited to,
the legend set forth in paragraph 2. Such certificates shall be held by the
Company pending vesting. To the extent the Restricted Shares become vested, the
Company shall promptly provide Participant (or in the case of his death, his
designated beneficiary) the certificates for the appropriate number of shares of
Common Stock.
 
8.           Withholding.  In connection with the transfer of shares of Common
Stock as a result of the vesting of Restricted Shares, the Company shall have
the right to require Participant to pay an amount in cash sufficient to cover
any tax, including any Federal, state or local income tax, required by any
governmental entity to be withheld or otherwise deducted and paid with respect
to such transfer (“Withholding Tax”), and to make payment to the appropriate
taxing authority of the amount of such Withholding Tax.
 
9.           Qualification of Rights. Neither this Agreement nor the existence
of the award shall be construed as giving Participant any right to be retained
as an employee of the Company or any of its subsidiaries.
 
10.         Plan Controlling. The terms and conditions set forth in the
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
shall be binding and conclusive upon Participant and his or her legal
representatives.
 
11.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.
 
12.         Notices. All notices and other communications required or permitted
under this Agreement shall be written and shall be delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Indianapolis, Indiana, and if to Participant or his or her successor,
to the address last furnished by Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
Participant.
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
13.         No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
 
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.



 
HURCO COMPANIES, INC.
     
By:
     
Michael Doar, Chairman and Chief Executive Officer
               
[Participant]



 
3

--------------------------------------------------------------------------------

 